IN THE SUPREME COURT OF PENNSYLVANIA


                                        : No. 261
IN RE: REAPPOINTMENT TO THE
                                        :
APPELLATE COURT PROCEDURAL              : APPELLATE COURT RULES
                                        :
RULES COMMITTEE                         :




                                     ORDER


PER CURIAM


      AND NOW, this 19th day of April, 2016, Joshua M. Bloom, Esquire, Allegheny

County, is hereby reappointed as a member of the Appellate Court Procedural Rules

Committee for a term of three years commencing June 30, 2016.